DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 6/25/2021.
Claims 1, 4, 5, 7-10, 12, 18, 21, 22, and 24-27 are currently pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Claims 1, 4, 5, 7-10, 12, 18, 21, 22, and 24-27 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“detecting, by a terminal device, a plurality of downlink signals sent by a network device, wherein the plurality of downlink signals are sent on a same physical resource using different beams; and
sending, by the terminal device, first indication information to the network device, wherein the first indication information is used to indicate at least one target downlink signal in the plurality of downlink signals, and the at least one target downlink signal comprises one or more downlink signals in the plurality of downlink signals, measurement quality of which is poorer than measurement quality of any downlink signal other than the at least one target downlink signal in the plurality of downlink signals,
wherein the method further comprises: sending, by the terminal device, the measurement quality of the at least one target downlink signal to the network device,
wherein sending, by the terminal device, the first indication information to the network device comprises: sending, by the terminal device, a first uplink signal to the network device, the first uplink signal carrying the first indication information, the first uplink signal being an uplink signal corresponding to the at least one target downlink signal, and each downlink signal in the plurality of downlink signals having a correspondence with an uplink signal“ in combination with other claim limitations as recited in independent claim 1, independent claim 12, and independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        September 8, 2021